Citation Nr: 1601449	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  07-33 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for arthritis of the back.

2. Entitlement to service connection for arthritis of the hips (claimed as arthritis of the legs).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

This matter initially came to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Another Veterans Law Judge also took testimony on these matters during a videoconference hearing in October 2008.  Both hearing transcripts have been associated with the claims file.  

The Board remanded these matters to the RO for further development in January 2009 and in May 2013.  

For the following reasons, the appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

After the November 2012 hearing, the Board sent the Veteran a letter explaining his right to a third hearing before a third judge.  The Veteran responded that he wanted to appear for a third hearing via videoconference at his local Regional Office. If two judges hold hearings on the same issue or issues, a three-judge panel is assigned, and the Veteran must be afforded an opportunity for a third hearing before the third judge who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).
For this reason, the Board remanded the matters on appeal to the AOJ with instructions to schedule a new hearing.  It does not appear that the AOJ scheduled a third hearing and there is no indication that the Veteran ever withdrew his request for a third hearing.  The Board has a duty to ensure compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing on the issues of entitlement to service connection for arthritis of the back and hips.  The hearing should be before a Veterans Law Judge other than the Judges who presided over the November 2012 and October 2008 hearings.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


